 
Exhibit 10.3


LOCK-UP AND TRADING RESTRICTION AGREEMENT
 
LOCK-UP AND TRADING RESTRICTION AGREEMENT, dated as of _______, 2008 (the
“Agreement”), by and among [___________] (the “Stockholder”), Fortissimo
Acquisition Corp., a Delaware corporation (“Parent”) and [_________] (the
“Trading Restriction Administrator”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings assigned to them in the Merger
Agreement referred to below.
 
WHEREAS, the execution of this Agreement is a condition to closing of the
Agreement and Plan of Merger and Interests Purchase Agreement, dated as of
January 15, 2008, by and among Parent, FAC Acquisition Sub Corp., a New York
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), Psyop, Inc.,
a New York corporation (the “Company”), Psyop Services, LLC, a New York limited
liability company, Justin Booth-Clibborn, Hejung Marie Hyon, Justin Lane, Kylie
Matulick, Eben Mears, Robert Todd Mueller, Samuel Selinger, Marco Spier and
Christopher Staves (collectively, the “Stockholders”) and the Stockholders’
Representative (the “Merger Agreement”).
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has requested that the Stockholder agree to be bound by the
terms of this Agreement.
 
WHEREAS, Parent, the Stockholders and the Trading Restriction Administrator (the
“Parties”) desire to establish the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
Section 1.  Lock-up. The Stockholder hereby agrees as follows:
 
(a)  As of the Closing Date, the Stockholder shall be entitled to receive a
certain number of shares of Parent Common Stock (the “Stockholder Shares”) as
set out in the Merger Agreement.
 
(b)  Except as provided pursuant to subsection (c) below, the Stockholder will
not, without the prior written consent of Parent, which consent may be withheld
for any reason, directly or indirectly, (i) offer, pledge, hypothecate, sell,
contract to sell, enter any agreement to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, or otherwise dispose of or transfer any Stockholder
Shares, or file any registration statement under the United States Securities
Act of 1933, as amended, with respect to any of the foregoing, or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of any Stockholder
Shares, whether any such transaction is to be settled by delivery of Parent
Common Stock or other securities, in cash or otherwise.
 

--------------------------------------------------------------------------------


(c)  Notwithstanding the foregoing, the Stockholder is permitted to offer,
pledge, hypothecate, sell, contract to sell, enter into any agreement to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant for the sale of, or otherwise dispose
of or transfer Stockholder Shares according to the schedule set forth below:
 
12 months after the Closing Date (the “Initial Release Date”)
33.33% of the Stockholder Shares
   
12 months after the Initial Release Date (the “Final Release Date”)
100.00% of the Stockholder Shares



 
In the event the Stockholder attempts to transfer or otherwise dispose of the
Stockholder Shares in violation of Section 1(b) prior to the Final Release Date,
such transfer shall have no force and effect.
 
Furthermore, any certificate representing Stockholder Shares shall have a legend
substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP AND TRADING
RESTRICTION AGREEMENT BETWEEN THE HOLDER AND THE CORPORATION.”
 
(d)  The Stockholder agrees and consents to the entry of stock transfer
instructions with Parent’s transfer agent against the transfer of any
Stockholder Shares held by the Stockholder and subject to this Agreement except
in compliance with the foregoing restrictions.
 
Section 2.  Trading Restrictions.
 
(a)  Subject to Section 2(b) below, for a period of two (2) years following the
Initial Release Date, each Stockholder agrees that the Stockholders may not, as
a group, directly or indirectly, sell, offer to sell, grant any option for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (“Transfer”) to any Third Party any legal or beneficial interest in shares of
Parent Common Stock (the “Shares”) (whether pursuant to a registration statement
or otherwise), on any given day, constituting more than 10% of the average daily
trading volume of Parent Common Stock over the 20 trading days before such day,
nor can the Stockholders, as a group, Transfer, in any given week, more than 30%
of the average daily trading volume of Parent Common Stock over the 20 trading
days before such week. If the Stockholders, as a group, request to Transfer more
than the foregoing amounts, then all such requesting Stockholders shall be
restricted from the Transfer of Shares, on a pro rata basis, so as not to exceed
the foregoing amounts, in accordance with the provisions of Section 3. “Third
Party”, for purposes of this Agreement, means any Person other than: (i) a
Stockholder; (ii) the spouse, parent, sibling or descendants of a Stockholder;
(iii) any trusts for the benefit of a Stockholder, or (iv) all Persons
Affiliated with, principally owned by and/or organized or operating for the
benefit of any of the foregoing, in each case, so long as such Person agrees to
be bound by this Agreement, including the restrictions set forth in this Section
2, by the execution and delivery of an Addendum in the form of Schedule B. For
purposes of this Agreement, “Affiliate” means, with respect to any Person, any
other Person that controls, is controlled by or is under common control with the
first Person.
 
-2-

--------------------------------------------------------------------------------


(b)  Notwithstanding Section 2(a) above or any other provision of this Agreement
to the contrary, any Stockholder may Transfer any or all of its Shares to any
Third Party if such Transfer (i) is executed as a private sale not executed upon
any exchange or through any public securities market and (ii) such Third Party
agrees to be bound by this Agreement, including the restrictions set forth in
this Section 2, by the execution and delivery of an Addendum in the form of
Schedule B.
 
(c)  Whenever a Stockholder desires to Transfer any Shares, the Stockholder
shall make a request in writing to the Trading Restriction Administrator, in
accordance with the instructions contained in Schedule A attached hereto, not
later than Noon, Eastern time, on the Business Day before the proposed date for
such Transfer, specifying the number of the Shares requested to be Transferred
and the proposed date for such Transfer.
 
(d)  Upon any request by a Stockholder pursuant to Section 2(c), the Trading
Restriction Administrator, in its sole discretion exercised in good faith, shall
determine whether such Transfer is permissible pursuant to Section 2(a), taking
into account the request for such Transfer and all other requests by the other
Stockholders for such proposed date.
 
(e)  If the proposed Transfer would not exceed the limits imposed by Section
2(a), as determined by the Trading Restriction Administrator in accordance with
Section 2(d), the Trading Restriction Administrator shall promptly notify Parent
and the Stockholder, not later than 4:00 P.M., Eastern time, on the Business Day
before the proposed date for such Transfer, that such Transfer is permissible
under Section 2, and Parent shall take such appropriate steps as are necessary
to facilitate such Transfer on the stock records of Parent.
 
(f)  If the proposed Transfer would exceed the limits imposed by Section 2(a),
as determined by the Trading Restriction Administrator in accordance with
Section 2(d), the Trading Restriction Administrator shall calculate the number
of Shares that may be Transferred by each requesting Stockholder in accordance
with the restrictions set forth in Section 2(a) (the “Adjusted Amount”), which,
in each case, shall be equal to the maximum number of Shares that could be
Transferred on such date by all Stockholders, multiplied by a fraction, the
numerator of which is the number of Shares requested to be Transferred by such
requesting Stockholder on such date and the denominator of which is the number
of Shares requested to be Transferred by all Stockholders who have requested a
Transfer on such date. The Trading Restriction Administrator shall promptly
notify Parent and the Stockholder, not later than 4:00 P.M., Eastern time, on
the Business Day before the proposed date for such Transfer, that such Transfer
is only permissible if adjusted pursuant to this Section 2(f), specifying the
Adjusted Amount. Unless the Stockholder delivers a notice to Parent and the
Trading Restriction Administrator (which must be received by Parent and the
Trading Restriction Administrator by 5:00 P.M., Eastern time, on the Business
Day before the proposed date for such Transfer (the “Final Rejection Time”)),
that such Stockholder no longer desires to sell the Adjusted Amount of Shares,
Parent shall take such appropriate steps as are necessary to facilitate such
Transfer of the Adjusted Amount on the stock records of Parent.
 
-3-

--------------------------------------------------------------------------------


(g)  Any Transfer permitted to be made pursuant to this Agreement shall be
brokered by the Trading Restriction Administrator or any of its affiliates,
except for the exempt transactions described in Section 3.
 
(h)  The Parties understand that the Shares covered by this Agreement are not
subject to an effective registration statement at the time of this Agreement,
and neither Parent nor the Trading Restriction Administrator are responsible for
fluctuations in the market in connection with any Transfer of the Shares.
 
(i)  Each Stockholder agrees in connection with any registered underwritten
public offering of the Parent Common Stock occurring during the 3-year period
following the Initial Release Date that, upon request of the Parent or the
underwriters managing an underwritten public offering, for a period of 90 days
(or such shorter period of time as may be requested by the Parent or the
underwriters), not to sell, make any short sale of, loan, grant any option for
the purchase of or otherwise dispose of any Parent Common Stock (other than
those, if any, that are included in the public offering) without the prior
written consent of the Parent or such underwriters, as the case may be, provided
that all of the officers and directors of the Parent shall also enter into an
agreement imposing substantially equivalent restrictions on such persons for the
same period of time as such restrictions are imposed on the Stockholders, and,
provided, further, that the Parent may not invoke this right more than twice in
any twelve (12) month period.
 
Section 3.  Exempt Transactions. Notwithstanding the restrictions set forth in
Sections 1 and 2 above, the Stockholder may sell, assign or transfer all or any
portion of the Stockholder Shares: (i) to his or her spouse (or former spouse in
connection with any marital separation, asset allocation agreement or qualified
domestic relations order) or parents, siblings or children (by blood, marriage
or adoption) (“Qualified Relatives”), to a trust established for the benefit of
the Stockholder or his or her Qualified Relatives, to an entity owned, directly
or indirectly, by such a trust or to a beneficiary of his or her will through a
disposition under such will; (ii) if the Stockholder is a partnership, to its
partners; (iii) to an Affiliate of the Stockholder or his or her Qualified
Relatives; or (iv) to the beneficiaries of any trust to which the Stockholder
has transferred Stockholder Shares in compliance with subsection (i);
provided that, in each case, the transferee agrees in writing to be subject to
the terms of this Agreement to the same extent as if such transferee were a
holder of Stockholder Shares hereunder.
 
-4-

--------------------------------------------------------------------------------


Section 4.  Representations and Warranties of the Stockholder. The Stockholder
on his, her or its own behalf hereby represents and warrants Parent as follows:
 
(a)  Power, Binding Agreement. The Stockholder has the legal capacity, power and
authority to enter into and perform all of his, her or its obligations under
this Agreement. The execution, delivery and performance of this Agreement by the
Stockholder will not violate any material agreement to which the Stockholder is
a party, including, without limitation, any lock-up agreement, shareholders’
agreement, partnership agreement or voting trust. This Agreement has been duly
and validly executed and delivered by the Stockholder and constitutes a valid
and binding obligation of the Stockholder, enforceable against the Stockholder
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(b)  No Conflicts. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict with
or result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a material benefit under, any
provision of any loan or credit agreement, note, bond, mortgage, hypothecation,
indenture, lease or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Stockholder of any of his, her or its properties or assets,
other than such conflicts, violations or defaults or terminations, cancellations
or accelerations which individually or in the aggregate do not materially impair
the ability of the Stockholder to perform its obligations hereunder.
 
Section 5.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
 
Section 6.  Miscellaneous.
 
(a)  This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect
thereto. This Agreement may not be amended, modified or rescinded except by an
instrument in writing signed by each of the parties hereto.
 
(b)  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith or modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.
 
-5-

--------------------------------------------------------------------------------


(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to any conflicts of laws
principles thereof directing the application of any law other than that of the
State of New York. Courts within the State of New York, County of New York or
the United States District Court for the Southern District of New York will have
jurisdiction over all disputes between the parties hereto arising out of or
relating to this agreement and the agreements, instruments and documents
contemplated hereby. The parties hereby consent to and agree to submit to the
jurisdiction of such courts. Each of the parties hereto waives, and agrees not
to assert in any such dispute, to the fullest extent permitted by applicable
law, any claim that (i) such party is not personally subject to the jurisdiction
of such courts, (ii) such party and such party’s property is immune from any
legal process issued by such courts or (iii) any litigation commenced in such
courts is brought in an inconvenient forum. Each party hereto hereby irrevocably
waives all right to trial by jury in any proceeding (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement or any
transaction or agreement contemplated hereby or the actions of any party hereto
in the negotiation, administration, performance or enforcement hereof.
 
(d)  No delay or omission by either party hereto in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by either party on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right of any
other occasion.
 
(e)  This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. The delivery of a signature page of this Agreement by one party to
each of the other parties via facsimile transmission shall constitute the
execution and delivery of this Agreement by the transmitting party.
 
 
[Remainder of Page Intentionally Left Blank.]
 
 
-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 
FORTISSIMO ACQUISITION CORP.
 
By: ______________________________________
 
Name: ____________________________________
 
Title: _____________________________________

 
 
STOCKHOLDER


Signature block for individuals:
 
_________________________________________
Signature
 
_________________________________________
Print Name
 
_________________________________________
[TRADING RESTRICTION ADMINISTRATOR]


By: ______________________________________
 
Name: ____________________________________
 
Title: _____________________________________
 
 


Signature Page to Lock-Up Agreement

--------------------------------------------------------------------------------


 